SEPARATION AND SETTLEMENT AGREEMENT

THIS SEPARATION AND SETTLEMENT AGREEMENT dated June 28, 2007 (the “Agreement”)
by and between Ckrush, Inc., a Delaware corporation (the “Company”), located at
336 West 37th Street, Suite 410, New York, New York 10018 and Roy Roberts (the
“Executive”), residing at 200 Winston Drive, Cliffside Drive, New Jersey 07010.

W I T N E S S E T H :

WHEREAS, the Executive desires to resign from his positions as Chief Executive
Officer of the Company and member of the Board of Directors; and

WHEREAS, the Company owes the Executive certain past due compensation and wishes
to provide for the payments of such amounts.

NOW, THEREFORE, in consideration of the foregoing and in exchange for good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:

1. Resignation. The Executive resigns his positions as Chief Executive Officer
of the Company and member of the Board of Directors effective as of June 28,
2007 (the “Effective Date”).

2. Past Due Compensation. The Company hereby acknowledges that it owes the
Executive Three Hundred Thousand Forty Five Dollars ($345,000) (the
“Compensation Amount”) as accrued compensation for services performed.

3. Payment. The Company shall satisfy the Compensation Amount by issuing shares
of the Company’s common stock to the Executive in two (2) installments, each
with a value of One Hundred Seventy Two Thousand Five Hundred Dollars ($172,500)
(the “Installment Amount”) as follows:

(a) on the Effective Date, the Company shall issue One Million One Hundred Fifty
Thousand (1,326,923) shares (“Initial Shares”) of the Company’s common stock
based on the current bid price of Thirteen Cents ($0.13) per share (the “Per
Share Value”); and

(b) on January 2, 2008, the Company shall issue an amount of shares (“2008
Shares”) of the Company’s common stock equal to the Installment Amount based on
the average bid price per share of the last five (5) trading days prior to
January 2, 2008.

4. Price Guaranty. In the event the Executive sells all or a portion of the
Initial Shares within one hundred eighty (180) days of the Effective Date and
the sales price for the Initial Shares before giving effect to sales commissions
is less than the Per Share Value on an aggregate basis giving effect to all such
sales, the Company will issue additional shares, at the then current market
value, sufficient to make the total value received by the Executive equal to the
value that would have been received had the sales price at the time of the sale
been equal to the Per Share Value. By way of explanation, the purpose of this
Section 4 is to assure the Executive that the

 

 

 

--------------------------------------------------------------------------------



average sales price before giving effect to commissions for all sales if Initial
Shares by the Executive during this 180-day period will not be less than their
value on the date of issuance. The Executive will provide appropriate
documentation to support any deficiency claimed by him under this Section 4.

5. Registration of Stock. The Executive understands that the Initial Shares and
the 2008 Shares to be issued pursuant to this Agreement are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act, only in certain limited
circumstances. In this connection, the Executive represents that he is familiar
with Rule 144 under the Securities Act (“Rule 144”), as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
However, the Company shall file a registration statement with the Securities and
Exchange Commission with respect to the Initial Shares and the 2008 Shares on
Form S-8 within ninety (90) days of the date of this Agreement. During the
period that the Executive serves as a consultant and for ninety (90) days
thereafter, in the event that the Executive sells any of the Initial Shares or
the 2008 Shares, he will do so only in compliance with the Company’s trading
policy for insiders, which permits a selling program adopted pursuant to Rule
10b-5(1) promulgated under the Securities Act of 1934, as amended.

6. Stock Options. The Executive currently holds options to purchase up to
3,000,000 shares of the Company’s common stock, all of which shall be deemed
vested on the Effective Date and shall continue for their original ten (10) year
terms, notwithstanding anything to the contrary in any agreements conveying such
options. All other terms and conditions in such agreements shall remain in full
force and effect. Without limiting the foregoing, all references in the option
agreements to the expiration of the options three (3) months following the
termination of employment are of no effect and the options will remain
outstanding until the earlier of their exercise or ten (10) years from the date
the options were granted.

7. Consultant. Sparkle Industries, Inc. trading as Operation Consultants (“OC”),
an affiliate of the Executive, shall be retained as a consultant available for
25 hours per month by telephone and at the Company’s offices until February 17,
2009 and provide advice on matters customarily associated with the position the
Executive previously held with the Company. In consideration for such consulting
services, the Company shall pay the Executive at the annual rate of Sixty Three
Thousand Two Hundred Nine Dollars ($63,209) payable by the Company’s in monthly
installments commencing on June 17th, 2007. The Executive agrees to indemnify
and hold the Company and its officers and directors harmless from and against
any liability relating to federal, state and city income and payroll withholding
taxes that may be assessed with respect to the payments under this paragraph, it
being understood that such taxes are the sole responsibility of the Executive
and/or OC.

8. Termination of Employment Agreement. The Executive Employment Agreement by
and between the Company and the Executive dated February 17, 2006 (the
“Employment Agreement”) is terminated as of the Effective Date. The Executive
shall not be deemed to be or considered as an employee of the Company after the
Effective Date. Accordingly, the benefits of employment, including but not
limited to, any vacation days, sick days, etc., shall not accrue thereafter.

 

 

-2-

 

--------------------------------------------------------------------------------



9. Release by the Executive. For valuable consideration from the Company,
receipt of which is hereby acknowledged, the Executive releases and forever
discharges the Company, its affiliates, officers, directors, members, agents,
employees, successors and assigns, from any and all rights, causes of action,
claims or demands, of any kind in tort or in contract, whether express or
implied, known or unknown, which he has or may have against the Company,
including but not limited to, any such rights, causes of action, claims or
demands relating to employment with the Company or the termination thereof,
including any attorney fees incurred thereby, or under any equal employment
opportunity law, ordinance, regulation or order, including, but not limited to,
all state and federal claims of discrimination under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq., the Civil Rights Act of
1866, as amended, 42 U.S.C. §1981 et seq., Employee Order 11246, as amended, the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Executive
Retirement Income Security Act of 1974, 29 U.S.C. §1144, the Federal Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., and any other applicable federal,
state or local, constitutional or statutory provision, order or regulation,
arising from any event or act of omission or commission. This release includes,
but is not limited to, any and all rights, causes of action, claims or demands
of any kind, occurring during the term of employment with the Company through
the date of this Agreement, including any alleged injuries or damages suffered
at any time after the date of this Agreement by reason of the continued effects
of any such alleged acts which occurred on or before the date hereof. In
consideration of the payments provided herein, the Executive gives up any rights
he may have under these or any other laws with respect to his employment and
termination and acknowledges that the Company (including its subsidiaries and
affiliates) has not (a) unlawfully discriminated against him; (b) breached any
express or implied contract with him; or (c) otherwise acted unlawfully toward
him. The release set forth in this Section 10 does not apply to (i) the
Executive’s rights to indemnification under the Company’s certificate of
incorporation and by-laws and under Delaware corporate law and (ii) matters to
be performed by the Company under this Agreement subsequent to the Effective
Date.

10. Release by Company. In consideration of the Executive’s agreement to the
terms hereof, the Company and its members, release and forever discharge the
Executive from any and all rights, causes of action, claims or demands, of any
kind, in tort or in contract, whether express or implied, known or unknown,
which it has or may have against the Executive, arising out of his employment or
its cessation, or from any act occurring during the term of employment through
the date hereof. This release does not apply to matters to be performed by the
Executive under this Agreement subsequent to the Effective Date.

11. Form 8-K. The Executive hereby consents to the filing of a Form 8-K with the
Securities and Exchange Commission concerning his resignation and this
Agreement, a copy of which Form is attached as Exhibit A to this Agreement.

12. Indemnification. Notwithstanding anything contained herein, the
indemnification provision contained in Section 7.7 of the Employment Agreement
shall survive the termination of the Employment Agreement.

13. Confidentiality. Notwithstanding anything contained herein, the
confidentiality obligations provided in Section 5.1 of the Employment Agreement
shall survive the termination of the Employment Agreement.

 

 

-3-

--------------------------------------------------------------------------------



14. Notices. Any notice or other communication to be made, served or given under
or pursuant to this Agreement, shall be in writing and shall be sent by personal
delivery or by registered or certified mail, return receipt requested, postage
pre-paid, or by a nationally known overnight courier providing proof of
delivery, to the parties at the addresses give above. Either party may change
the address for the delivery of notices by giving notice to the other party in
accordance with this Section 14.

15. Cooperation. The parties agree to sign, deliver and file any additional
documents, or take any other actions, that may reasonably be required or
appropriate for a full and complete consummation of the transactions and matters
covered by this Agreement.

16. Non-Disparagement – Neither party will make or publish any statement (orally
or in writing) or instigate, assist or participate in the making or publication
of any statement which would libel, slander, or disparage the other party or
expose such party to hatred, contempt or ridicule.

17. Counsel. The Executive acknowledges that he has been advised to consult with
an attorney prior to executing this Agreement and had an opportunity to do so,
and has either done so or freely chosen not to do so.

18. Severability. Should any provisions of this Agreement be held to be illegal,
void or unenforceable, such provision shall be of no force and effect. However,
the illegality or unenforceability of any such provision shall have no effect
upon, and shall not impair the enforceability of, any other provision of this
Agreement.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

20. Integration. This Agreement contains the complete understanding between the
Company and the Executive, and no other promises or agreements shall be binding
unless signed by both. In signing this Agreement, the parties are not relying on
any fact, statement or assumption not set forth in this Agreement.

21. Amendments. This Agreement may only be changed or amended by a written
agreement signed by all of the parties hereto.

22. Knowledge and Consent. By signing below, the Company and the Executive
indicate that they have carefully read and understood the terms of this
Agreement, enter into the Agreement knowingly, voluntarily and of their own free
will, understand its terms and significance and intend to abide by its
provisions without exception.

23. Binding Effect. Upon the execution and delivery of this Agreement, the
rights and obligations of both parties under this Agreement shall immediately
vest and be binding upon, and inure to the benefit of, such parties and their
respective heirs, successors and assigns, if any.

-4-

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth opposite their respective signatures.

 

 

 

 

 

Ckrush, Inc.


Dated: June 28, 2007

 

By: 


/s/ Jeremy Dallow

 

 

 

Jeremy Dallow, President

 


Dated: June 28, 2007

 

By: 


/s/ Roy Roberts

 

 

 

Roy Roberts

 

 

-5-

--------------------------------------------------------------------------------